Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00112-CV
____________
 
AUDREY MIDDAUGH, Appellant
 
V.
 
VICTAULIC COMPANY OF AMERICA, BOEING AIRCRAFT HOLDING
CO., formerly known as BOEING PETROLEUM SERVICES, INC., FE MORAN, INC., URS
CORPORATION as Successor in Interest to WALK, HAYDEL & ASSOCIATES, INC., Appellees
 

 
On Appeal from the 295th District Court 
Harris County,
Texas
Trial Court Cause
No. 2006-05788
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed January 17, 2007.  On March 8, 2007, the court
ordered the parties to mediate the case.  On May 31, 2007, the court received a
joint notice of settlement of the case.  On June 22, 2007, appellant filed a
motion to dismiss as to appellee, Boeing Aircraft Holding Company, formerly
know as Boeing Petroleum Services, Inc.  On July 12, 2007, the parties filed an
agreed motion to dismiss as to appellee Victaulic Company of America.  On July
16, 2007, appellant filed a motion for non-suit of appellee F.E. Moran, Inc.,
which we will construe as a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  On July 17,
2007, appellant filed a motion to dismiss as to URS Corporation, Successor in
Interest to Walk, Haydel & Associates, Inc.  The motions are granted. 
Therefore, all matters in controversy between all parties have been resolved.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.